Name: Commission Regulation (EC) NoÃ 318/2009 of 17Ã April 2009 amending Regulation (EC) NoÃ 1914/2006 laying down detailed rules for applying Council Regulation (EC) NoÃ 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  Europe;  regions and regional policy;  EU finance
 Date Published: nan

 18.4.2009 EN Official Journal of the European Union L 100/8 COMMISSION REGULATION (EC) No 318/2009 of 17 April 2009 amending Regulation (EC) No 1914/2006 laying down detailed rules for applying Council Regulation (EC) No 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1405/2006 of 18 September 2006 laying down specific measures for agriculture in favour of the smaller Aegean islands and amending Regulation (EC) No 1782/2003 (1), and in particular Article 14 thereof, Whereas: (1) In the light of the experience gained from the application of Article 34 of Commission Regulation (EC) No 1914/2006 (2), the procedures for amending the programme which are laid down in that Article should be clarified. The final date for submission of annual requests to amend the programme should be brought forward in order to prevent approval decisions from being adopted late. In accordance with budgetary rules, the approved amendments must be implemented as from 1 January of the year following the request for amendment. Moreover, further clarification is required of certain rules for minor amendments to be notified to the Commission for information purposes only. (2) Regulation (EC) No 1914/2006 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Article 34 of Regulation (EC) No 1914/2006 shall be replaced by the following: Article 34 Amendments to the programme 1. Amendments to the programme approved under Article 13(2) of Regulation (EC) No 1405/2006 shall be submitted to the Commission for approval and shall be duly substantiated, in particular giving the following information: (a) the reasons and any implementation problem justifying amendment of the programme; (b) the expected effects of the amendment; (c) the implications for financing and verification of commitments. Except in cases of force majeure or exceptional circumstances, Greece shall submit requests for amendments to the programme not more than once per calendar year and per programme. Such requests for amendment must be received by the Commission no later than 1 August of each year. If the Commission raises no objections to the amendments requested, Greece shall apply those amendments from 1 January of the year following the request for amendment. Such amendments may apply earlier if the Commission confirms in writing to Greece before the date referred to in the third subparagraph that the notified amendments comply with Community legislation. If the notified amendment does not comply with Community legislation, the Commission shall inform Greece thereof and the amendment shall not apply until the Commission receives an amendment that can be declared as compliant. 2. By way of derogation from paragraph 1, for the following amendments, the Commission shall evaluate the proposals of Greece and decide on their approval within four months of their submission at the latest in accordance with the procedure referred to in Article 13(2) of Regulation (EC) No 1405/2006: (a) the introduction of new measures, actions, products or aid schemes into the programme; and (b) the increase of the unit level of support already approved for each existing measure, action, product or aid scheme by more than 50 % of the amount applicable at the time when the request for amendment is presented. The amendments thus approved shall apply from 1 January of the year following that in which they were notified. 3. Greece shall be authorised to make the following amendments without recourse to the procedure set out in paragraph 1 provided that they are notified to the Commission: (a) as regards the forecast supply balances, changes in the quantities of the products concerned covered by the supply arrangements and, consequently, the global amount of aid allocated to support each line of products; (b) as regards support for local production, adjustments up to 20 % of the financial allocation for each individual measure; and (c) amendments following amendments to codes and descriptions laid down in Council Regulation (EEC) No 2658/87 (3) used to identify the products benefiting from aid, as long as those amendments do not entail a change of the products themselves. The amendments referred to in subparagraph 1 shall not apply before the date on which they are received by the Commission. They shall be duly explained and justified and can only be implemented once per year except in the following cases: (a) force majeure or exceptional circumstances, (b) amendment of the quantities of products covered by the supply arrangements, (c) amendment of the statistical nomenclature and of the Common Customs Tariff codes as provided for in Regulation (EEC) No 2658/87, (d) budget transfers within production support measures. These amendments shall, however, be notified no later than 30 April of the year following the calendar year to which the amended financial allocation refers. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 265, 26.9.2006, p. 1. (2) OJ L 365, 21.12.2006, p. 64. (3) OJ L 256, 7.9.1987, p. 1.